DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “520” in Fig 11.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 7, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the recitation “a section” renders the claim indefinite because it is unclear whether this section is the same as, or different from, the “a section” recited in claim 1. 
Regarding Claims 4 and 7, the recitation(s) “proximate” renders the claim indefinite because it is unclear what constitutes “proximate” versus not-proximate, lacking any specific direction or Special Definition in the Specification. That is, the term “proximate” is a relative term which renders the claim indefinite because it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 19, the recitation “a grid disposed downstream of the junction and upstream of the common outlet for preventing debris entering the common outlet of the two cooling ducts” renders the claim indefinite because it is unclear whether the grid disposed upstream of the outlet is preventing debris from exiting the outlet (from the cooling duct) or whether the grid disposed upstream of the outlet is somehow preventing reverse flow of debris from entering the outlet (into the cooling duct). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, 9, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suciu 20090188234.
Regarding claim 1, Suciu teaches a gas turbine engine (10) comprising: 
a nacelle (‘N’); 
an engine core (‘C’) received within the nacelle and defining a principal rotational axis (‘A’) along its length, the engine core and the nacelle defining a bypass passage therebetween (45); and 

    PNG
    media_image1.png
    856
    1239
    media_image1.png
    Greyscale

a cooling system (90 with 92U; Figs 1C, 2A) comprising a cooling duct (from 94 to 96A, B) that defines an inlet (Fig 2A above) for receiving bypass air (fan air from 45) from the bypass passage at an 
the cooling duct comprises: 

    PNG
    media_image2.png
    856
    1239
    media_image2.png
    Greyscale

a first portion (any of “A” in Fig 2A above) that extends at least axially relative to the principal rotational axis (Fig 2A); 
a second portion (any of “B” in Fig 2A above) downstream of the first portion that extends circumferentially around the engine core relative to the principal rotational axis (Fig 2A); and 
a third portion (any of “C” in Fig 2A above) downstream of the second portion that extends at least axially relative to the principal rotational axis (Fig 2A).
Regarding claim 6, Suciu teaches all the limitations of the claimed invention as discussed above. Suciu further teaches a non-return valve (106) disposed within the cooling duct for preventing airflow from the outlet to the inlet (Fig 2A).
Regarding claim 7, Suciu teaches all the limitations of the claimed invention as discussed above. Suciu further teaches the non-return valve is disposed proximate to the outlet (Fig 2A).
Regarding claim 9, Suciu teaches all the limitations of the claimed invention as discussed above. Suciu further teaches the cooling system further comprises one or more heat transfer enhancement elements (HX1-4) disposed between the engine core and the cooling duct for increasing heat transfer from the engine core to the cooling duct ([0028]).
Regarding claim 14, Suciu teaches all the limitations of the claimed invention as discussed above. Suciu further teaches the cooling system comprises a plurality of the cooling ducts (Fig 2A).
Regarding claim 15, Suciu teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image3.png
    856
    1239
    media_image3.png
    Greyscale

Suciu further teaches the cooling system comprises two cooling ducts (through HX1, 2 and through HX3, 4) that merge with each other at a junction (“J” in Fig 2A above) downstream of their inlets so that the two cooling ducts share a common outlet (common outlet 96A).
Regarding claim 16, Suciu teaches all the limitations of the claimed invention as discussed above. Suciu further teaches each of the two cooling ducts comprises: 

    PNG
    media_image4.png
    856
    1239
    media_image4.png
    Greyscale

a first portion extending at least axially relative to the principal rotational axis (any of “A” in Fig 2A above); and 
a second portion downstream of the first portion, wherein the second portion extends circumferentially around the engine core relative to the principal rotational axis (any of “B” in Fig 2A above); 
wherein the two cooling ducts merge with each other at the junction downstream of the second portions (at “C” in Fig 2A above).
Regarding claim 17, Suciu teaches all the limitations of the claimed invention as discussed above. Suciu further teaches the two cooling ducts comprise a shared third portion downstream of the junction and extending at least axially relative to the principal rotational axis, the third portion comprising the common outlet (96A).

Claim(s) 1, 6, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laborie 20090297342.
Regarding claim 1, Laborie teaches a gas turbine engine (20) comprising: 

an engine core (22) received within the nacelle and defining a principal rotational axis (24) along its length, the engine core and the nacelle defining a bypass passage (for 33) therebetween; and 

    PNG
    media_image5.png
    852
    1392
    media_image5.png
    Greyscale

a cooling system (incl. 42) comprising a cooling duct (incl. 50 and 26) that defines an inlet (44) for receiving bypass air from the bypass passage at an upstream location (Fig 3) and an outlet (end of 26; [0032]) for discharging the bypass air at a downstream location (Figs 1-3), and extends, relative to the principal rotational axis, both axially and circumferentially around a section of the engine core (Figs 1-3); 
the cooling duct comprises: 
a first portion that extends at least axially relative to the principal rotational axis (Fig 3 from 44 to 68); 
a second portion downstream of the first portion that extends circumferentially around the engine core relative to the principal rotational axis (from 68 to “OS” in Fig 3 above); and 
a third portion downstream of the second portion that extends at least axially relative to the principal rotational axis (from “OS” in Fig 3 above, to end of 26).
Regarding claim 6, Laborie teaches all the limitations of the claimed invention as discussed above. Laborie further teaches a non-return valve (46; flow regulator being capable of stopping flow in either direction) disposed within the cooling duct for preventing airflow from the outlet to the inlet (Fig 3).
Regarding claim 13, Laborie teaches all the limitations of the claimed invention as discussed above. Laborie further teaches the cooling duct is spiral-shaped (Fig 3; just as Applicant’s “spiral” shaped duct comprises only a small portion of a spiral, Laborie’s duct 50 comprises at least a portion that is spirally shaped, i.e. extending simultaneously axially and circumferentially).
Regarding claim 14, Laborie teaches all the limitations of the claimed invention as discussed above. Laborie further teaches the cooling system comprises a plurality of the cooling ducts (Fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laborie in view of Diaz 20090175718.
Regarding claim 2, Laborie teaches all the limitations of the claimed invention as discussed above. Laborie further teaches a combustor section ([0002]), and wherein the cooling duct extends, relative to the principal rotational axis, circumferentially around a section of the engine core (Fig 3). Laborie further teaches the section extending from the beginning of a narrowest section of the core engine to the beginning of a diverging section of the core engine (Fig 3).
It is not clear from Laborie whether the section of the engine core comprises the combustor section.
	However, Diaz is an exemplary reference teaching the conventional arrangement of gas turbine engine cores (15), where the combustor (20) is located in the narrowest section of the engine just prior to a diverging section of the core engine (Fig 1). 
. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laborie in view of Schmitz 20170260905 and Prince 20090173834.
Regarding claim 8, Laborie teaches all the limitations of the claimed invention as discussed above. Laborie further teaches the valve being a flow regulating valve ([0013]). 
Laborie does not teach the valve is a tricuspid valve.
However, Schmitz teaches that a flow regulating valve (such as that of Laborie) may comprise or be interchangeable with a check valve (or other non-return valve) for regulating air flow ([0048]).
And, Prince teaches a tri-cuspid valve being a suitable type of non-return valve for gas turbine engine air duct applications ([0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic flow regulating valve of Laborie to be a tri-cuspid non-return valve as taught by Prince, because Prince and Schmitz teach the tri-cuspid valve being a substitutional equivalent for air flow control (Schmitz [0048], Prince [0031]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu in view of Richards GB2437377A.
Regarding claim 18, Suciu teaches all the limitations of the claimed invention as discussed above. Suciu does not teach a non-return valve disposed downstream of the junction and upstream of the common outlet for preventing airflow from the common outlet to the inlets of the two cooling ducts. 
However, Richards teaches a gas turbine engine (Fig 3) comprising: 

    PNG
    media_image6.png
    403
    791
    media_image6.png
    Greyscale

a nacelle (Fig 3 above); 
an engine core (in 82) received within the nacelle and defining a principal rotational axis (center of shafts, Fig 3) along its length, the engine core and the nacelle defining a bypass passage therebetween (for air 32); and 
a cooling system (80, Figs 3 -5) comprising a cooling duct (from 25 to  86) where a non-return valve (36 incl. 40) is disposed at the downstream-most end of the outlet for preventing airflow from the outlet to the inlet of the cooling duct (Figs 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suciu to include a non-return valve at the downstream-most end of the of the common outlet (i.e. downstream of the junction and upstream of the common outlet) for preventing airflow from the common outlet to the inlets of the two cooling ducts, as taught by Richards so that “the efficiency of the heat exchanger[s]…can be maintained by the pressure drop across [the]…heat exchanger[s]…between the inlet…and the outlet…” (Richards, p.5 ll.26-30). 

Claims 1, 3-4, 6-7, 9-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afrianto 20160017804 in view of Stretton 20070245739.
Regarding claim 1, Afrianto teaches a gas turbine engine (Fig 2) comprising: 

an engine core (10) received within the nacelle and defining a principal rotational axis (Fig 2; center of compressor and turbine rotors) along its length, the engine core and the nacelle defining a bypass passage (for 54) therebetween; and 
a cooling system (Fig 3) comprising a cooling duct (from 68 to 58) that defines an inlet (from 68 to 56) for receiving bypass air from the bypass passage at an upstream location (Figs 2-3, 6a-b) and an outlet (at downstream end of 50, 58) for discharging the bypass air at a downstream location (Figs 2-3, 6a-b), and extends axially, relative to the principal rotational axis; 
the cooling duct comprises: 
a first portion (from 68 to 58) that extends at least axially relative to the principal rotational axis.
Afrianto does not teach the cooling duct extending both axially and circumferentially around a section of the engine core; the cooling duct further comprising a second portion downstream of the first portion that extends circumferentially around the engine core relative to the principal rotational axis; and the cooling duct comprising a third portion downstream of the second portion that extends at least axially relative to the principal rotational axis
However, Stretton teaches gas turbine engine (20, Fig 2a)comprising: 
a nacelle (42); 
an engine core (22) received within the nacelle and defining a principal rotational axis (center of shafts; Fig 2a) along its length, the engine core and the nacelle defining a bypass passage (32) therebetween; and 
a cooling system (Fig 2b) comprising a cooling duct (from 26 to 29) that defines an inlet for receiving bypass air (23) from the bypass passage at an upstream location and an outlet (29) for discharging the bypass air at a downstream location, and extends, relative to the principal rotational axis, both axially and circumferentially around a section of the engine core (Figs 2a-2b); 
the cooling duct comprises: 
a first portion (from 26 to 28) that extends at least axially relative to the principal rotational axis (Figs 2a-b); 

a third portion (from downstream of 113 to 29) downstream of the second portion that extends at least axially relative to the principal rotational axis (Figs 2a-b).
Stretton further teaches the embodiment of Figs 2a-b being a suitable and advantageous alternative to the prior art embodiment of Figs 1a-b (similar to Afrianto’s invention) in order to mitigate high temperature and drag effects at the outlet of the cooling duct (Stretton, [0002-4]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto to include downstream cooling duct sections extending axially and circumferentially as taught by Stretton, in order to mitigate high temperature and drag effects at the outlet of the cooling duct (Stretton, [0002-4]). 
Regarding claim 3, Afrianto in view of Stretton teaches all the limitations of the claimed invention as discussed above. Afrianto further teaches one or more grids (51, 52, 53) disposed within the cooling duct for preventing debris entering the cooling duct ([0039]).
Regarding claim 4, Afrianto in view of Stretton teaches all the limitations of the claimed invention as discussed above. Afrianto further teaches the one or more grids comprise a first grid disposed proximate to the inlet (Figs 2-3, 6a-6b).
Afrianto in view of Stretton as discussed so far, does not teach a second grid disposed proximate to the outlet.
However, Stretton further teaches one or more grids (132) disposed proximate to the outlet of the cooling duct for preventing debris entering the cooling duct (Fig 11; louvers, when closed, prevent debris entering the cooling duct).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Stretton, to include the downstream cooling duct grid as taught by Stretton, in order to mitigate high temperature and drag effects at the outlet of the cooling duct (Stretton, [0002-4]). 
Regarding claim 6, Afrianto in view of Stretton teaches all the limitations of the claimed invention as discussed above. Afrianto further teaches a non-return valve (70) disposed within the cooling duct for preventing airflow from the outlet to the inlet (Fig 3).
Regarding claim 7, Afrianto in view of Stretton teaches all the limitations of the claimed invention as discussed above. Afrianto in view of Stretton as discussed so far, does not teach the non-return valve is disposed proximate to the outlet.
However, Stretton further teaches a non-return valve (114, 50, 120) is disposed proximate to the outlet (Figs 4-5, 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Stretton, to include the downstream cooling duct valve as taught by Stretton, in order to mitigate high temperature and drag effects at the outlet of the cooling duct (Stretton, [0002-4]). 
Regarding claim 9, Afrianto in view of Stretton teaches all the limitations of the claimed invention as discussed above. Afrianto further teaches the cooling system further comprises one or more heat transfer enhancement elements (heat exchanger 50, 58) disposed between the engine core and the cooling duct for increasing heat transfer from the engine core to the cooling duct ([0032-33]).
Regarding claim 10, Afrianto in view of Stretton teaches all the limitations of the claimed invention as discussed above. Afrianto further teaches the one or more heat transfer enhancement elements comprise fins ([0034]).
	Regarding claim 11, Afrianto in view of Stretton teaches all the limitations of the claimed invention as discussed above. Afrianto in view of Stretton as discussed so far, does not teach the cooling system further comprises one or more airflow boosters disposed within the cooling duct.
However, Stretton further teaches one or more airflow boosters disposed within the cooling duct (the arrangement of the louvers 132, 131 at the outlet forming an ejector such that air flowing in the bypass duct entrains bypass air from the cooling duct via negative pressure and encourages or boosts flow across the heat exchanger; [0058-59]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Stretton, to include the downstream cooling duct ejector(s) 
	Regarding claim 12, Afrianto in view of Stretton teaches all the limitations of the claimed invention as discussed above. Afrianto in view of Stretton as discussed so far, also teaches the one or more airflow boosters comprise nozzle ejectors, as discussed above. 
	That is, Stretton teaches louvers (131,132) that act as nozzles defining passages therethrough/therebetween to form ejectors (such that air flowing in the bypass duct entrains bypass air from the cooling duct via negative pressure and encourages or boosts flow across the heat exchanger; [0058-59]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Stretton, to include the downstream cooling duct ejector(s) as taught by Stretton, in order to mitigate high temperature and drag effects at the outlet of the cooling duct (Stretton, [0002-4]).
Regarding claim 14, Afrianto in view of Stretton teaches all the limitations of the claimed invention as discussed above. Afrianto in view of Stretton as discussed so far, does not teach the cooling system comprises a plurality of the cooling ducts. 
However, Stretton teaches a plurality of cooling ducts (note, just as Applicant’s “plurality” of cooling ducts may include cooling ducts that are partially separate and partially merged, Stretton’s “plurality” of cooling ducts include cooling ducts, e.g. downstream of 113, that are partially separate and partially merged; Fig 2b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Afrianto in view of Stretton to include a plurality of downstream cooling duct sections extending axially and circumferentially as taught by Stretton, in order to mitigate high temperature and drag effects at the outlet of the cooling duct (Stretton, [0002-4]). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afrianto in view of Stretton and further in view of Folbach 20180347377 and Abou (A. Abou El-Azm Aly et al., Experimental study of the pressure drop after fractal-shaped orifices in turbulent pipe flows, 2010 Experimental Thermal and Fluid Science 34, pp.104-111, Elsevier; already filed by Applicant in IDS on 12 July 2021).
Regarding Claim 5, Afrianto in view of Stretton teaches all the limitations of the claimed invention as discussed above. Afrianto further teaches that the grid “can assume any form that is configured to prevent or at least inhibit the passage of foreign objects while at the same allow the cold ambient air 54 to enter and pass through the precooler with a minimal drop in airflow pressure so as to allow for effective functioning of the heat exchanger” ([0045]) including curvilinear and non-parallel orientations ([0039-45]). Afrianto further teaches the grid may be heated by any conventional means ([0044]).
Afrianto in view of Stretton does not teach at least one of the one or more grids is a fractal grid.
However, Folbach teaches grids of a gas turbine engine being fractal grids ([0031, 67]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the grids of Afrianto in view of Stretton to be fractal grids as taught by Folbach, because Abou teaches that fractal grids are useful for generating low pressure drop turbulence (Abstract, p.104 Col.2, las paragraph continued on p.105), which are both advantageous features for enhancing cooling systems (such as that of Afrianto in view of Stretton).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 1000-1600 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741